DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are new.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-25, 28-32, and 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 21-27 are directed towards a process, claims 28-34 are directed towards a manufacture, and claims 35-40 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 21: Claim 21, as a whole, is directed towards the abstract idea of authorizing a transaction based on verifying transaction data, e.g., first and second cryptograms, and that the transaction data were received within a predetermined period of time.  In particular, the claim recites receiving a first cryptogram, a second cryptogram, and a request to transfer funds from a first account to a second account.  The method then verifies the two cryptograms by generically decrypting the cryptograms.  The method then authorizes the request to transfer funds based on the two cryptograms successfully decrypting and that the two cryptograms were received within a predetermined time window.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
receiving, by a server, a first cryptogram from an application executing on a first device, the first cryptogram generated by a contactless card associated with a first account; 
verifying, by the server, the first cryptogram based at least in part on decrypting the cryptogram; 
receiving, by the server from the application, a request to transfer funds from the first account to a second account, the second account associated with a second device; 
receiving, by the server, a second cryptogram from an application executing on the second device, the second cryptogram generated by the contactless card; 
verifying, by the server, the second cryptogram based at least in part on decrypting the second cryptogram; 
determining, by the server, that the second cryptogram is received within a threshold amount of time of receiving the first cryptogram; and 
authorizing, by the server, the request to transfer funds from the first account to the second account based on the verification of the first and second cryptograms and the determination that the second cryptogram is received within the threshold amount of time of receiving the first cryptogram.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional element of the server simply serves to apply the abstract ideas using a computer.  Further, the receiving the first and second cryptograms are data gathering operations that gather data that are used in performing the abstract ideas.  Therefore, these receiving operations recite insignificant extra-solution activities.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as discussed above, the additional element of the server simply serves to apply the abstract ideas using a computer.  Further, the receiving the first and second cryptogram operations recite well-understood, routine, and conventional activities as they recite receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 21 is rejected as being directed towards patent ineligible subject matter.

Per Claim 28: Claim 28 recites subject matter similar to that discussed above in connection with claim 21 and does so in the context of a non-transitory computer-readable medium.  As the non-transitory computer-readable medium is simply an instruction to apply the abstract ideas using a computer, the non-transitory computer-readable medium fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 28 is rejected as being directed towards patent ineligible subject matter.

Per Claim 35: Claim 35 recites subject matter similar to that discussed above in connection with claim 21 and does so in the context of a machine.  Claim 35 recites the following additional elements not in claim 21:
a processor; and 
a memory storing instructions that when executed by the processor cause the processor to:
However, these additional elements fail to recite a practical application or significantly more than the abstract ideas as they simply amount to an instruction to apply the abstract ideas using a computer.
Accordingly, claim 35 is rejected as being directed towards patent ineligible subject matter.

Per Claims 22-25, 29-32, and 36-38: Claims 22-27, 29-34, and 36-40 have also been analyzed for subject matter eligibility.  These claims also fail to recite patent eligible subject matter for the following reasons:
Claims 22, 29, and 36 recite the abstract idea of receiving an indication that a user on the first device and a user on the second device have been authenticated, which recites Certain Methods of Organizing Human Activities.
Claims 23, 30, and 37 recite the abstract idea of processing the request to transfer funds, which recites Certain Method of Organizing Human Activities.
Claims 24 and 31 recite the abstract idea of starting a timer to determine how much time has elapsed between reception of the first cryptogram and reception of the second cryptogram, which recites Certain Methods of Organizing Human Activities.
Claims 25, 32, and 38 recite the abstract idea of determining that the decrypted cryptograms are associated with a customer account, which recites Certain Methods of Organizing Human Activities and Mental Processes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0272253 to Lavender et al. in view of U.S. Patent Pub. No. 2017/0148018 to Levin and U.S. Patent Pub. No. 2019/0188705 to Ecker et al.
Per Claim 21: Lavender discloses:
A computer-implemented method, comprising: (see Lavender at Abstract: A method for validating an interaction is disclosed.)
receiving, by a server, a first cryptogram from an application executing on a first device, [[the first cryptogram generated by a contactless card associated with a first account;]] (see Lavender at ¶ 113: At step S506, the coordination application may cause the sender device 510 to send a payment instruction and associated cryptogram to the coordination computer 515 (which may be a computer that provides digital wallet services).) 
verifying, by the server, the first cryptogram based at least in part on decrypting the cryptogram; (see Lavender at ¶ 124: Alternatively, the interaction processing computer 550 can decrypt the cryptogram (e.g., reverse the cryptographic algorithm used to generate the cryptogram) using the first key and determine whether transaction details from the decrypted cryptogram match the received transaction details.)
receiving, by the server from the application, a request to transfer funds from the first account to a second account, the second account associated with a second device;  (see Lavender at ¶ 113: At step S506, the coordination application may cause the sender device 510 to send a payment instruction and associated cryptogram to the coordination computer 515 (which may be a computer that provides digital wallet services).)
receiving, by the server, a second cryptogram from an application executing on the second device, [[the second cryptogram generated by the contactless card]]; (see Lavender at ¶ 119: At step S514, the coordination application may cause the receiver device 520 to send a transaction confirmation response and the cryptogram to the coordination computer 515.)
verifying, by the server, the second cryptogram based at least in part on decrypting the second cryptogram; (see Lavender at ¶ 125: Alternatively, the interaction processing computer 550 can decrypt the cryptogram (e.g., reverse the cryptographic algorithm used to generate the cryptogram) using the second key and determine whether transaction details from the decrypted cryptogram match the received transaction details.)
authorizing, by the server, the request to transfer funds from the first account to the second account based on the verification of the first and second cryptograms [[and the determination that the second cryptogram is received within the threshold amount of time of receiving the first cryptogram.]] (see Lavender at ¶ 127: If the validations of step S520 are successful, the interaction processing computer 550 may authorize the transaction, seek authorization from another entity, and/or otherwise proceed with transaction processing.)
However, Lavender fails to disclose, but Levin, an analogous art of time-sensitive transaction requests, discloses:
determining, by the server, that the second cryptogram is received within a threshold amount of time of receiving the first cryptogram; and (see Levin at ¶ 78: Based on the sequence of receiving (the second message after the first message) and on matching of deciphered authentication tokens (identifiers) in the first and second messages (matching content), and upon establishing correspondence of the receiving time difference to transmission delays of the first and second messages (not exceeding an allowable receiving time difference threshold condition) and to timestamps, the STS 202 makes decision about authentication of the second device 205 and about establishing second secure communication session between STS 202 and second (payer) device 205.)
authorizing, by the server, the request to transfer funds from the first account to the second account based on the determination that the second cryptogram is received within the threshold amount of time of receiving the first cryptogram. (see Levin at ¶ 78: Based on the sequence of receiving (the second message after the first message) and on matching of deciphered authentication tokens (identifiers) in the first and second messages (matching content), and upon establishing correspondence of the receiving time difference to transmission delays of the first and second messages (not exceeding an allowable receiving time difference threshold condition) and to timestamps, the STS 202 makes decision about authentication of the second device 205 and about establishing second secure communication session between STS 202 and second (payer) device 205.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavender to impose a time restriction on the reception of the two cryptograms using the techniques disclosed in Levin.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.
However, the combination of Lavender and Levin fails to disclose, but Ecker, an analogous art of commercial transactions, discloses:
the first cryptogram generated by a contactless card associated with a first account; (see Ecker at ¶ 81: Upon receipt of the Generate Application Cryptogram command, the payment card 212 may generate an online Application Request Cryptogram (ARQC) by (i) generating a session key by applying the payment card's cryptographic master key and the transaction counter as inputs to a cryptographic algorithm, and (ii) applying the session key, the primary account number, and the authorization amount as inputs to the cryptographic algorithm.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavender so that a contactless card generates the cryptogram rather than card credentials stored on the mobile device using the techniques disclosed in Ecker.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claim 28: Claim 28 recites subject matter similar to that discussed above in connection with claim 1.  Claim 28 further recites, and Lavender further discloses:
A non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by a processor of a server to cause the processor to: (see Lavender at ¶ 85: The computer readable medium 150D may also comprise code, executable by the processor 150A for implementing a method comprising receiving an interaction request including interaction details and a first cryptogram, the interaction details including receiver information, wherein the first cryptogram was generated using the receiver information; verifying the first cryptogram; and coordinating a transfer from a sender to a receiver.)

Per Claim 35: Claim 28 recites subject matter similar to that discussed above in connection with claim 1.  Claim 35 further recites, and Lavender further discloses:
A system, comprising: a processor; and a memory storing instructions that when executed by the processor cause the processor to: (see Lavender at FIG. 4: Processor 150A and Computer Readable Medium 150D)

Per Claims 22, 29, and 36: The combination of Lavender, Levin, and Ecker discloses the subject matter of claims 21, 28, and 35, from which claims 22, 29, and 36 depend, respectively.  Lavender further discloses:
receiving, by the server from the application executing on the first device, an indication that the first account has been authenticated based on received input comprising one or more of a username and a password for the first account, or biometric credentials for the first account; and (see Lavender at ¶ 108: To login to the coordination application and/or enable the payment functionality at the sender device 510, the sender may provide authentication information. For example, the sender may enter a PIN or password, or provide bio-authentication information such as a fingerprint or eye scan.)
receiving, by the server from the application executing on the second device, an indication that the second account has been authenticated based on received input comprising one or more of a username and a password for the second account, or biometric credentials for the second account. (see Lavender at ¶ 115: At step S510, the receiver may activate a coordination application on the receiver device 520 and review the payment notification. The receiver may affirm that the payment should be accepted (e.g., by selecting an “accept” option). In order to accept, the receiver may be prompted to self-authenticate. The receiver may then proceed to enter a PIN or password, or provide bio-authentication information such as a fingerprint or eye scan.)

Per Claims 23, 30, and 37: The combination of Lavender, Levin, and Ecker discloses the subject matter of claims 21, 28, and 35, from which claims 23, 30, and 37 depend, respectively.  Lavender further discloses:
processing, by the server, the request to transfer funds from the first account to the second account. (see Lavender at ¶ 129: At steps S524-S534, the interaction processing computer 550 may coordinate the transfer of funds from the sender's account at the sending institution computer 560 to the receiver's account at the receiving instituting computer 530.)
However, the combination of Lavender and Levin fails to disclose, but Ecker discloses:
the first and second cryptograms comprising message authentication code (MAC) cryptograms (see Ecker at ¶¶ 81-83: Upon receipt of the Generate Application Cryptogram command, the payment card 212 may generate an online Application Request Cryptogram (ARQC) by (i) generating a session key by applying the payment card's cryptographic master key and the transaction counter as inputs to a cryptographic algorithm, and (ii) applying the session key, the primary account number, and the authorization amount as inputs to the cryptographic algorithm. The payment card 212 may transmit the online cryptogram ARQC to the POS terminal 200, at step S318. The transaction processor 224 may generate an Authorization Request message that includes the primary account number, the authorization amount, and the online cryptogram ARQC, and forward the Authorization Request message to the acquirer server 270 via the merchant's local area network and the acquirer network 106. At step S320, the acquirer server 270 may direct the Authorization Request message to the issuer server 300, over the payment network 108, for validation. At step S322, the issuer server 300 may verify that the payment card 212 generated the online cryptogram ARQC from the authorization amount. To do so, the issuer server 300 may (i) recover the payment card's session key by applying the payment card's cryptographic master key and transaction counter as inputs to the cryptographic algorithm, (ii) decrypt the online cryptogram ARQC with the recovered session key, (iii) compute a message authentication code from the primary account number and the authorization amount, and (iv) compare the computed message authentication code against the decrypted cryptogram.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavender so that both of the cryptograms include a message authentication code as disclosed in Ecker.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claims 24 and 31: The combination of Lavender, Levin, and Ecker discloses the subject matter of claims 21 and 28, from which claims 24 and 31 depend, respectively.  However, Lavender fails to disclose, but Levin discloses:
starting a timer by the server responsive to receiving the first cryptogram from the first device, (see Levin at ¶ 86: Processing may continue from block S42 to decision blocks S43A, S43B. At block S43A, the STS may determine a receiving sequence the first receiving time t1 and the second receiving time t2 and receiving time difference between t2 and t1. If receiving time sequence is t2>=t1 and receiving time difference t2−t1<=t0, where t0 is an allowable receiving time difference threshold, then authentication tokens match in the first and second messages is verified (block S43B). For example, dependently on the forwarding delay, t0=30 ms. If one of the condition above is not fulfilled, the STS may reject the authentication request (block S44A). The STS may authenticate the originating communication device (block S44B) in a case if the sequence of the receiving is the second communication not before the first communication, the difference of the receiving times is not exceeded the allowable receiving time difference threshold t0, and the authentication tokens are matched. In some examples, the forwarding delay variation is t0/2. Then, at the simultaneous sending times by the originating communication device 211, the receiving time difference condition at box S43A may be read as asymmetric (depending on the sequence of receiving) one: −t0/2<=t2−t1<=3t0/2. In some examples, the sending time difference may be t0/2, then the receiving time difference condition at box S43A may be read as: 0<=t 2 −t 1<=2t 0.)
wherein the server determines that the second cryptogram is received from the second device within the threshold amount of time of receiving the first cryptogram from the first device based on the timer. (see Levin at ¶ 86: Processing may continue from block S42 to decision blocks S43A, S43B. At block S43A, the STS may determine a receiving sequence the first receiving time t1 and the second receiving time t2 and receiving time difference between t2 and t1. If receiving time sequence is t2>=t1 and receiving time difference t2−t1<=t0, where t0 is an allowable receiving time difference threshold, then authentication tokens match in the first and second messages is verified (block S43B). For example, dependently on the forwarding delay, t0=30 ms. If one of the condition above is not fulfilled, the STS may reject the authentication request (block S44A). The STS may authenticate the originating communication device (block S44B) in a case if the sequence of the receiving is the second communication not before the first communication, the difference of the receiving times is not exceeded the allowable receiving time difference threshold t0, and the authentication tokens are matched. In some examples, the forwarding delay variation is t0/2. Then, at the simultaneous sending times by the originating communication device 211, the receiving time difference condition at box S43A may be read as asymmetric (depending on the sequence of receiving) one: −t0/2<=t2−t1<=3t0/2. In some examples, the sending time difference may be t0/2, then the receiving time difference condition at box S43A may be read as: 0<=t 2 −t 1<=2t 0.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavender to impose a time window for the two cryptograms using the techniques disclosed in Levin.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Per Claims 25, 32, and 38: The combination of Lavender, Levin, and Ecker discloses the subject matter of claims 21, 28, and 35, from which claims 25, 32, and 38 depend, respectively.  Lavender further discloses:
wherein verifying the first cryptogram comprises determining that a customer identifier yielded by decrypting the first cryptogram matches a customer identifier associated with the first account, (see Lavender at ¶ 124: Alternatively, the interaction processing computer 550 can decrypt the cryptogram (e.g., reverse the cryptographic algorithm used to generate the cryptogram) using the first key and determine whether transaction details from the decrypted cryptogram match the received transaction details.  See also ¶ 112: For example, inputs for generating the cryptogram can include the payment amount, the sender payment token, a nonce (which may be generated at the time of transaction initiation), a random number, a timestamp, a counter, and/or any other suitable information.)
wherein verifying the second cryptogram comprises determining that a customer identifier yielded by decrypting the second cryptogram matches the customer identifier associated with the first account. (see Lavender at ¶ 125: Alternatively, the interaction processing computer 550 can decrypt the cryptogram (e.g., reverse the cryptographic algorithm used to generate the cryptogram) using the second key and determine whether transaction details from the decrypted cryptogram match the received transaction details.  See also ¶ 118: The cryptogram can be generated using a cryptographic key (e.g., a symmetric key), any suitable cryptographic algorithm and one or more transaction-related details. For example, inputs for generating the cryptogram can include the receiver's payment token (or other account information), the payment amount, a nonce, a random number, a timestamp, and/or any other suitable information. The cryptogram can further be generated using information about the receiver, such as a receiver alias, a receiver contact address (e.g., an email address or a phone number), a wallet identifier, or a device identifier. Additional inputs for the cryptogram can include information about the sender, such as any sender information that was sent to the receiver device 520 by the digital wallet computer 515. This can include the sender's payment token, the sender's digital wallet identifier, a sender device ID, a sender alias, and/or sender contact information (e.g., a phone number or email address).)

Per Claims 26, 33, and 39: The combination of Lavender, Levin, and Ecker discloses the subject matter of claims 25, 32, and 38, from which claims 26, 33, and 39 depend, respectively.  However, the combination of Lavender and Levin fails to disclose, but Ecker discloses:
wherein the first cryptogram is based on a first diversified key, (see Ecker at ¶ 35: The payment card 212 stores a primary account number that is uniquely associated with the payment card 212 by the card issuer, and may also store a respective cryptographic master key. The payment card 212 may also maintain a transaction counter which the payment card 212 increments for each online authorization request generated by the payment card 212.)
wherein the second cryptogram is based on a second diversified key, (see Ecker at ¶ 83: At step S322, the issuer server 300 may verify that the payment card 212 generated the online cryptogram ARQC from the authorization amount. To do so, the issuer server 300 may (i) recover the payment card's session key by applying the payment card's cryptographic master key and transaction counter as inputs to the cryptographic algorithm)
wherein the first diversified key is based on a master key of the contactless card and a first counter value of the contactless card, (see Ecker at ¶ 35: The payment card 212 stores a primary account number that is uniquely associated with the payment card 212 by the card issuer, and may also store a respective cryptographic master key. The payment card 212 may also maintain a transaction counter which the payment card 212 increments for each online authorization request generated by the payment card 212.)
wherein the second diversified key is based on the master key and a second counter value of the contactless card. (see Ecker at ¶ 83: At step S322, the issuer server 300 may verify that the payment card 212 generated the online cryptogram ARQC from the authorization amount. To do so, the issuer server 300 may (i) recover the payment card's session key by applying the payment card's cryptographic master key and transaction counter as inputs to the cryptographic algorithm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lavender to use diversified keys to generate the cryptograms using the techniques disclosed in Ecker.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction by making it harder for a third-party to determine the encryption key.

Per Claims 27, 34, and 40: The combination of Lavender, Levin, and Ecker discloses the subject matter of claims 26, 33, and 39, from which claims 27, 34, and 40 depend, respectively.  However, the combination of Lavender and Levin fails to disclose, but Ecker discloses:
wherein the second counter value is based on incrementing the first counter value, (see Ecker at ¶ 30: Each issuer server 300 may also maintain, for each payment card 212 issued by the card issuer, a respective cryptographic master key and also a transaction counter which the issuer server 300 increments in response to each online authorization request received from the associated payment card 212.)
wherein the first and second counter values are synchronized between the contactless card and the server. (see Ecker at ¶ 30: Each issuer server 300 may also maintain, for each payment card 212 issued by the card issuer, a respective cryptographic master key and also a transaction counter which the issuer server 300 increments in response to each online authorization request received from the associated payment card 212.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levin so that the counter is incremented at both the payment token/card as well as the serving using the techniques disclosed in Ecker.  One of ordinary skill in the art would have been motivated to do so to ensure that the server has the correct decryption key to successfully decrypt the received cryptograms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2014/0074637 discloses a CLOUD-BASED VIRTUAL WALLET NFC APPARATUSES, METHODS AND SYSTEMS (“EAE”) transform user enhanced security transaction initiation requests using EAE components into time-limited, session-specific transaction bounding tokens. In some implementations, the disclosure provides a processor-implemented method of transforming a transaction bounding token request into transaction bounded tokens and purchase authorizations.
U.S. Patent Pub. No. 2019/0172060 discloses a system and method for securely completing a transaction between a first transaction account of a first user and a second transaction account of a second user. A described method includes generating a first account pay-send token and a second account pay-receive token and assigning the first account pay-send token to the first transaction account and the second account pay-receive token to the second transaction account. The method also includes receiving a transaction request from a first account management device and determining account identifications for the first transaction account and the second transaction account. The method further includes transmitting transaction instructions to an issuer institution, the transaction instructions configured to facilitate completion of the transaction from the first transaction account to the second transaction account for the transaction value.
U.S. Patent Pub. No. 2018/0026973 discloses enhanced authentication techniques may include receiving credential data of a secondary device by a primary device, generating a cryptogram using the credential data of the secondary device, and transmitting the cryptogram to an access device to request for authorization to use an account associated with a user of the primary device. The authorization can be granted based on verification of the cryptogram and an interaction activity pattern of interactions between the primary device and a set of communication devices including the secondary device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685